IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

GLENN RODNEY WRIGHT, §
Plaintiff, §
§

v. § CIVIL CASE NO, 3:19-CV-1872-8S-BK
§
FBI, ET AL. §
Defendants. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation
in this case. No objections were filed. The Court reviewed the proposed findings, conclusions
and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

IP IS THEREFORE ORDERED that Plaintiff's motion for leave to proceed in forma
pauperis is DENIED and that this action is DISMISSED WITHOUT PREJUDICE on the basis
of the sanctions imposed by the United States District Court for the Western District of Tennessee.
See Wright v. U.S. Military Millington, No. 2:11-CV-2363 (W.D. Tenn. June 29, 2012) (requiring
payment of the filing fee in full as a condition to filing any case about satellite or internet
transmissions or surveillance).

IT IS FURTHER ORDERED that Plaintiff is SANCTIONED and BARRED from filing
future actions in forma pauperis in this Court and that any case filed, removed, or transferred
without the applicable filing fee shali not be reviewed. Failure to comply with this order will
result in the sua sponte administrative closure of any case filed, removed, transferred by Plaintiff

in violation of this order.

 
The Court prospectively CERTIFIES that any appeal of this action would not be taken in
good faith. See 28 U.S.C. § 1915(a)(3); Fep. R. App. P. 24(a)(3). In support of this certification,
the Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and
Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (Sth Cir. 1997). Based on
the Findings and Recommendation, the Court finds that any appeal of this action would present no
legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983) (per curiam).! In the event of an appeal, Plaintiff may challenge this
certification by filing a separate motion to proceed in forma pauperis on appeal with the Clerk of
the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; FED. R. App,
P. 24(a}{5),

SO ORDERED.

SIGNED January /5, 2020.

   

UNITED STATES DISTRICT JUDGE

 

 

' Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the court certifies an appeal as not taken in good faith.

 

 
